DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 15, and 17-18 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by US Publication 20140034527 by Anderson (Here forth “Anderson”).
Regarding claim 1, Anderson discloses: A golf bag (Fig A, golf bag 10), comprising: 
a golf bag shell (Fig A, the golf bag shell consists of the flexible covering 13 and rigid covering) comprising a flexible covering material (Fig A, flexible covering 13) and a rigid covering (Fig A, Para 51 lines 6-8 the rigid covering portion are tubes necessarily possessing a certain rigidity, said tubes covering on the outside at least a portion of the interior of the bag); 
a top member (Fig 1, top member 20) attached to a flexible enclosure (Fig A and 1, the enclosure includes top member 20, bottom member 30, rigid covering Fig A, and flexible covering 13; as a portion of this enclosure is flexible, it forms a flexible enclosure), wherein the top member (Fig 1, top member 20) has a first top portion (Fig A, collars 11 and 12 are part of top and bottom member 20 and 30, therefore top and bottom portions of each top and bottom members are marked in Fig A where the collars 11 and 12 are shown) and a second top portion (Fig A);
 a bottom member (bottom member 30) having a first bottom portion (Fig A) and a second bottom portion (Fig A); and
a golf bag shell assembly consisting of at least one stay (Fig A) extending from the first top portion (Fig A) to the first bottom portion (Fig A), wherein the rigid covering (Fig A, Para 51 lines 6-8) extends from and is connected to the second top portion (Fig A) and connected to the second bottom portion (Fig A). 
    PNG
    media_image1.png
    680
    866
    media_image1.png
    Greyscale

Fig A- Examiner Annotated Figure 2 of Anderson
Regarding claim 2, Anderson further discloses: comprising two stays (Fig A) extending from the first top portion (Fig A) to the first bottom portion (Fig A, the stay is attached collars 11 and 12 of the top and bottom member 20 and 30 of the first portion of the bag).
Regarding claim 3, Anderson further discloses: consisting of two stays (Fig A, there are two stays).
Regarding claim 4, Anderson further discloses: wherein the top member (Fig A, top member 20) comprises at least one divider partition (Fig 6, 51) and a top collar (Fig A, top collar 11).
Regarding claim 5, Anderson further discloses: wherein the top collar (Fig A, top collar 11) is connected to a top portion of the rigid covering (Fig A, the top portion of the rigid covering is attached to the top collar 11).
Regarding claim 6, Anderson further discloses: wherein the bottom member (Fig 1, bottom member 30) comprises a bottom collar (Fig A, bottom collar 12).
Regarding claim 7, Anderson further discloses: wherein the bottom collar (Fig A, bottom collar 12) is connected bottom portion of the rigid covering (Fig A, the bottom portion of the rigid covering is attached to the bottom collar 12).
Regarding claim 8, Anderson further discloses: wherein the flexible covering material (Fig A, flexible covering 13) is stitched to top member and the bottom member (Para 48; the golf bag shell includes the flexible covering 13 which can be sewn to the top and bottom collars 11 and 12 which are part of the top and bottom members 20 and 30).
Regarding claim 9, Anderson further discloses: wherein the flexible covering material comprises at least one of nylon, polyester, nylon/polyester blends ripstop nylon, plastic, leather, synthetic leathers, woven materials such as cotton, canvas, or woven synthetics (Para 46).
Regarding claim 10, Anderson further discloses: wherein the top collar comprises a flexible, resilient plastic (Para 46, plastic has a certain degree of flexibility; the golf bag shell referred to includes the top collar 11)
Regarding claim 11, Anderson further discloses: A golf bag (Fig A, golf bag 10), comprising: 
a golf bag shell comprising a flexible covering material and a rigid shell (Fig A and 1 the golf bag shell includes top member 20, bottom member 30, rigid covering Fig A and Para 51 lines 6-8, and flexible covering 13); 
a top member (Fig 1, top member 20) attached to both the flexible covering material (Fig A, the flexible covering 13 is attached to the top collar 11 that is part of top member 20) and the top member (Fig 1, top member 20) is connected to the rigid shell (Fig A, Para 51 lines 6-8, the rigid shell is attached to collar 11 that is part of the top member 20); and 
a bottom member (Fig 1, top member 30) attached to having a first bottom portion (Fig A) and the bottom member (Fig 1, top member 30) is connected to the rigid shell (Fig A, Para 51 lines 6-8, the rigid shell is attached to the bottom collar 12 that is part of the bottom member 30).
Regarding claim 12, Anderson further discloses: wherein the flexible covering (Fig A, covering 13) and the rigid shell (Fig A, Para 51 lines 6-8) are connected together to form the golf bag shell (Fig A shows that the rigid shell is attached to the top collar to which the flexible covering 13 is also attaches, connecting the rigid shell and flexible covering).
Regarding claim 15, Anderson discloses: wherein the rigid shell (Fig A, Para 51 lines 6-8) comprises a plastic sheet (Para 45, the rigid shell is part of the golf bag shell that be bade of plastic; the rigid shell is a sheet as it is a broad stretch or surface of something and therefore the rigid shell comprises a plastic sheet).
Regarding claim 17, Anderson further discloses: comprising at least one stay (Fig A) extending from the top member to the bottom member (Fig A, the stay extends from the top collar 11 to the bottom collar 12 that are part of top and bottom members 20 and 30 shown in Fig 1).
Regarding claim 18, Anderson further discloses: wherein the at least one stay (Fig A) in combination with the rigid shell (Fig A, Para 51 lines 6-8) hold the top member and the bottom member in a (Fig A, the rigid shell and stay are attached to the top and bottom collars 11 and 12 that are part of top and bottom members 20 and 30 to form the structure of the golf bag 10).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson.
Regarding claim 13, Anderson discloses: wherein the rigid shell (Fig A, Para 51 lines 6-8) covers a small area portion of the golf bag shell.
But Anderson does not expressly disclose that the rigid shell covers between 10% and 75% of the golf bag shell.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a golf bag with a rigid shell that covers between 10% and 75% of the golf bag shell, because Applicant has not disclosed why these dimensions provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Anderson’s modified bag (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Anderson’s modified bag (details above) to obtain the invention as claimed.
Regarding claim 14, Anderson discloses: wherein the rigid shell (Fig A, Para 51 lines 6-8) covers a small area portion of the golf bag shell.
But Anderson does not expressly disclose that the rigid shell covers between 20% and 35% of the golf bag shell.
It would have been an obvious matter of design choice to a person of ordinary skill in the art to provide a golf bag with a rigid shell that covers between 10% and 75% of the golf bag shell, because Applicant has not disclosed why these dimensions provide an advantage, are used for a particular purpose, or solve a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with Anderson’s modified bag (details above) because they both would have the same reconfigurability, and operability. Therefore, it would have been an obvious matter of design choice to modify Anderson’s modified bag (details above) to obtain the invention as claimed.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of US Patent 4685561 issued to Reimers (Here forth “Reimers”).
Regarding claim 16, Anderson does not expressly disclose that the plastic sheet that the rigid covering (Fig A, Para 51 lines 6-8) consist of can be polypropylene. Reimers teaches:  wherein the plastic sheet comprises ABS, polyethylene; polypropylene (Column 6 line 58-60), polycarbonate, high density polyethylene, polystyrene, ethylene vinyl acetate, Polyethylene terephthalate glycol-modified or combinations thereof.
It would have been obvious to a person having ordinary skill in the art having the teachings of Anderson and Reimers before them, when the application was filed, to have modified the modified the golf bag of Anderson to have plastic sheet consist of polypropylene, to advantageously increase the strength of the plastic sheet.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication 20140034528 by Anderson (Fig 1-2: top and bottom members and dividers);
US Publication 20110315578 by Shiao (Fig 1: Stays, dividers)
US Patent 6450334 issued to Chang (Fig 1: stays)
US Publication 20020096444 by Chang (dividers and stays)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JESSICA KAVINI TAMIL/Examiner, Art Unit 3733                                                                                                                                                                                                        /VALENTIN NEACSU/Primary Examiner, Art Unit 3731